Title: From Thomas Jefferson to Charles W. Goldsborough, 5 June 1822
From: Jefferson, Thomas
To: Goldsborough, Charles W.


Sir
Monticello
June 5. 22.
Your favor of May 22 is duly recieved and calls for my acknolegements of it’s kind expressions towards myself. I assure you with truth that your disavowal of the slanders of the Pseudo-Native of Virginia was not necessary to satisfy me that you are free from that imputation. the real author is too exactly known to me from particular information, as well as from the internal evidence of his writings to seek his designation elsewhere. any difference between us in political opinion weighs no more with me in the estimate of character, than differences of opinion in law, religion, physics or on any other subject. if man is to separate himself from all who do not think with him in all points, he must stand alone and aloof from all society. for no two minds are alike in all things any more than two faces. with a perfect belief in the candor of your assurances, accept those of my entire good will and respect.Th: Jefferson